DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 13 of the Applicant’s Remarks, filed on 7/20/2021, with respect to the limitation of “an underwater speed of about 1 to about 20 feet per minute” recited in claims 1, 11, and 19 have been fully considered and are persuasive.  The rejection to claims 1 – 23 are has been withdrawn. 
In response to the argument presented on p. 14 of the Applicant’s Remarks (Regrading “continuous”), it is determined that Gupta teaches  in column 6, lines 22 – 28 “measuring the thickness of the pipe walls continuously along the length of the pipe” and, therefore, teaches the source to transmit a continuous first amount of radiation recited in claims 24 and 40.
In response to the limitation of “at an underwater depth of up to about 4700 meters below sea level” recited in claims 24 and 40, it is the Examiner’s position that since Johnson teaches a tool in Fig. 8 of inspecting a pipeline 5 in a housing which is made to withstand extreme temperature and pressures, fabricating any apparatus under claimed harsh environment is within the ordinary skilled art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24 – 25, 28, 34 – 36, 39 and 40 – 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 5,698,854; previously cited) in view of US 2007/0189452 A1 (hereunder Johnson, previously cited) and US 2010/0280773 A1 (hereunder Saether, previously cited).
With respect to independent claim 1, Gupta teaches in Figs. 2 – 6 a system comprising:

a main frame 16;
a source 20 attached to the main frame, wherein the source is configured to be positioned outside of a pipe 50, and to transmit a first amount of radiation; and
a detector 30 attached to the main frame, wherein the detector is configured to be positioned outside of the pipe, and to receive a second amount of radiation representing a portion of the first amount of radiation that passes through the pipe as shown in Fig. 6, and
a connection structure 130 as shown in Fig. 10 configured to form one or more of a mechanical as shown in Fig. 3, electrical, hydraulic or signal connection with a remotely operated vehicle (ROC) as disclosed in column 2, lines 23 – 26 and 
an external propulsion system 60 configured to move the measurement apparatus along an axial direction as disclosed in column 2, lines 31 – 32  of the pipe;
wherein the detector is configured to generate a measurement signal at high frequency as the measurement apparatus moves along the pipe at a speed of about 1 to about 20 feet per minute Gupta discloses 10 to 120 inches per minute as disclosed in column 4, line 63 which is 0.83 to 10 feet per minute.
Gupta is silent with a submarine pipe.
Johnson teaches a tool in Fig. 8 of inspecting a pipeline 5 in a housing which is made to withstand extreme temperature and pressures. And in paragraph [0144] Saether teaches underwater measurement system in Title and inspecting a submerged pipeline. Because of the teaching of Johnson and Saether, fabricating a measurement KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 24, Gupta teaches a system, comprising:
a measurement apparatus including: a main frame 16;
a source 20 attached to the main frame, wherein the source is configured to be positioned outside of a pipe, and to transmit a continuous as disclosed in column 6, lines 22 – 28 first amount of radiation;
a detector 30 attached to the main frame, wherein the detector is configured to be positioned outside of the pipe, and to receive a second amount of radiation representing a portion of the first amount of radiation that passes through the pipe see Fig. 6; 
a propulsion system 60+66+14 configured to move the measurement apparatus along an axial direction of the pipe; and
a connection structure as shown in Fig. 3 configured to form one or more of a mechanical as shown in Fig. 3, electrical, hydraulic, or signal connection between the measurement apparatus and a remotely operated vehicle (ROV).
Gupta is silent with a submarine pipe.
Johnson teaches a tool in Fig. 8 of inspecting a pipeline 5 in a housing which is made to withstand extreme temperature and pressures. And in paragraph [0144] Saether teaches underwater measurement system in Title and inspecting a submerged KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Gupta is silent with wherein the detector is configured to generate a measurement signal that is used to determine a composition or density of media flowing and/or stagnant within a section of the pipe based on the first and second amounts of radiation as the measurements apparatus moves along the pipe.
Johnson teaches in Abstract determining a composition of sand, water, wax deposits or asphaltene deposits of a fluid in a pipeline. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to determine desired parameters with a known technique. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 25, Gupta teaches a control system 40 configured: to control the source 20 to transmit the first amount of radiation; to control the detector 30 to receive the second amount of radiation; and to determine a first composition or wall thickness as discussed above of the pipe based on the first and second amounts of radiation.
With respect to dependent claim 28, as discussed above Gupta teaches wherein the propulsion system is self-propelled and is configured to move the measurement apparatus along an axial direction of the submerged pipe.
With respect to dependent claim 34, Gupta is silent with, but Johnson teaches wherein the control system is further configured to determine a presence of oil, wax in Abstract, or a hydrate based on a measured jump in density in Abstract of a content of the pipe. 
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to measure desired components in a pipe. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 35, Gupta is silent with wherein the pipe is a submerged pipe and the measurement apparatus is configured to perform measurements on pipes having diameters ranging from approximately 4 to 48 inches. 
The pipe having “4 to 48 inches” diameter is within the ordinary skilled to art in order to fabricate desired pipe in desired diameter. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to examine desired pipe in desired diameter.
With respect to dependent claim 36, Gupta is silent with wherein the pipe is a submerged pipe and the measurement apparatus is configured to perform measurements on submerged pipes at depths to 4,700 m below sea level.  Johnson teaches a tool to withstand extremely pressures and Saether teaches a submerged pipeline. In view of these, it would have been obvious at the time of the claimed KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 39, as discussed above Gupta teaches wherein the measurement apparatus moves at a speed of about 1 to about 20 feet per minute.
With respect to independent claim 40, see the rejection justification to claim 24 above.
With respect to dependent claim 41, Gupta teaches in column 4, lines 63 – 65 the speed and direction of the measurement apparatus remotely controlled. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether so as to have the limitation of “wherein the detector is configured to generate measurement signals under water as the measurement apparatus moves constantly along the pipe” in order to move desired apparatus in desired speed. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 42, see the rejection justification to claim 24.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson and Saether, and further in view of Anjelly (US 7,656,997 B1; previously cited).
The teaching of Gupta modified by Johnson and Saether has been discussed above.
With respect to dependent claim 37, Gupta is silent with, but in Fig. 1 Anjelly teaches an electrical 106,107a,107b or hydraulic actuator that is configured change an angular position of the source and detector or to change a position of the source and/or detector in a direction perpendicular to the pipe. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to rotate desired elements. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 26 – 27 and 32 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson, and Saether, and further in view of Williams (US 2015/0136012 A1; previously cited).
The teaching of Gupta modified by Johnson, and Saether has been discussed above.
With respect to dependent claim 26, Gupta modified by Johnson and Saether teaches wherein the measurement apparatus is connected to the ROV via the connection structure as shown in Fig. 2 of Gupta, the pipe is a submerged pipe by Saether as discussed above, and the control system 40 that is configured;
to receive control instructions from a remotely operated vehicle (ROV) 102; to control the source, based on the received control instructions, to transmit the first amount of radiation;
to control the detector, based on the received control instructions, to receive the second amount of radiation and to determine the composition of the submerged pipe based on the received second amount of radiation; and
to transmit data  characterizing the determined composition or wall thickness to the ROV as shown in Fig. 2.
Gupta is silent with the propulsion system is submerged propulsion system. In Fig. 57, William teaches an ROV. Therefore, submerged ROV is within ordinary skilled art. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to move desired measurement systems by a known method. 
In addition, in Fig. 57 Williams teaches an ROV. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson, and Saether in order to control desired inspection tool. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable 
With respect to dependent claim 27, as discussed above Gupta modified by Johnson, Saether, and Williams teaches wherein pipe is a submerged pipe and the propulsion system is a submerged propulsion system.
With respect to dependent claim 32, as discussed above Gupta modified by Johnson, Saether, and Williams teaches wherein the propulsion system includes the 
With respect to dependent claim 33, Gupta teaches wherein the ROV includes a controller 40 configured: to control the source to transmit the first amount of radiation; to control the detector to receive the second amount of radiation; and to determine a first composition or wall thickness of the pipe based on the first and second amounts of radiation.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson and Saether, and further in view of  and Williams and Yoshida et al. (JP 2006 – 075387, hereunder Yoshida, previously cited)
The teaching of Gupta modified by Johnson and Saether has been discussed above.
With respect to dependent claim 38, Gupta is silent with one or more sensors configured to measure self-diagnostic information including one or more of: a temperature, a pressure, a position of the measurement apparatus along an axial direction of the submerged pipe, an angular position of the measurement apparatus relative to the submerged pipe, and status information of the source and detector, wherein the control system is further configured:
to control the one or more sensors to perform measurements to generate self diagnostic information; and to transmit the generated self-diagnostic information to the ROV.
Abstract, Yoshida teaches a self-diagnostic program for remotely monitoring radiation apparatus. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson and Saether in order to perform self-diagnostic routine for a desired apparatus. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 29 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson and Saether, and further in view of Anjelly (US 7,656,997 B1; previously cited) and Krone et al. (US 2003/0010004 A1, hereunder Krone, previously cited.)
The teaching of Gupta modified by Johnson and Saether has been discussed above.
With respect to dependent claim 29, Gupta is silent with a distance measuring sensor; and a propulsion drive circuit that uses closed loop feedback, based on a distance measured by the distance measuring sensor, to control the speed of the propulsion system. 
Anjelly teaches in column 5, lines 26 – 29 monitoring coordinates of the tool. 
	In claim 3 of Krone, Krone teaches a control device to control the speed of a machine based on the measured distance by a distance measuring sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta in order to control desired inspection tool for desired inspection speed. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 30, Gupta wherein the propulsion system includes a power source of DC motor 60 and a controller 40.
With respect to dependent claim 31, Gupta teaches in Fig. 3  wherein measurement apparatus and the propulsion system is connected to the ROV via the connection structure and the propulsion system receives power from the ROV via the connection structure.
Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
7/26/2021